07/05/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0157



                              No. DA 22-0157

STATE OF MONTANA,

             Plaintiff and Appellee,

     v.

IOLA MAERRIEA JOHNSTON,

             Defendant and Appellant.



                                  ORDER

     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Stephanie A.

Morrow is granted an extension of time to and including August 17,

2022 within which to prepare, file, and serve the transcripts requested

on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                      July 5 2022